 


109 HR 2053 IH: Star-Spangled Banner National Historic Trail Act
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2053 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Cardin (for himself and Mr. Gilchrest) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the National Trails System Act to designate the Star-Spangled Banner Trail in the States of Maryland and Virginia and the District of Columbia as a National Historic Trail. 
 
 
1.Short titleThis Act may be cited as the Star-Spangled Banner National Historic Trail Act.
2.Authorization and administration of trailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:

(25)Star-spangled banner national historic trail
(A)In generalThe Star-Spangled Banner National Historic Trail (referred to in this paragraph as the trail), an approximately 290-mile long trail extending from southern Maryland through the District of Columbia and Virginia, and north to Baltimore, Maryland, commemorating the Chesapeake Campaign of the War of 1812 (including the British invasion of Washington, District of Columbia, and its associated feints and the Battle of Baltimore in summer 1814), as generally depicted on the maps contained in the draft report entitled Star-Spangled Banner National Historic Trail Feasibility Study and Environmental Impact Statement, and dated March 2004.
(B)MapA map generally depicting the trail shall be maintained on file and available for public inspection in the appropriate offices of the National Park Service.
(C)AdministrationSubject to subparagraph (E)(ii), the trail shall be administered by the Secretary of the Interior.
(D)Land acquisitionNo land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the United States for the trail except with the consent of the owner of the land or interest in land.
(E)Public participationThe Secretary of the Interior shall—
(i)encourage communities, owners of land along the trail, and volunteer trail groups to participate in the planning, development, and maintenance of the trail; and
(ii)consult with other affected landowners and Federal, State, and local agencies in the administration of the trail.
(F)Interpretation and assistanceSubject to the availability of appropriations, the Secretary of the Interior may provide to State and local governments and nonprofit organizations interpretive programs and services and, through Fort McHenry National Monument and Shrine, technical assistance, for use in carrying out preservation and development of, and education relating to the War of 1812 along, the trail.. 
 
